  Case 1:19-cr-00605-VM Document 35 Filed 11/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 11/17/2020
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 19 CR 605(VM)
          -against-              :                    ORDER
                                 :
DRAGOMIR CERANIC,                :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for the Government, with the consent of counsel
for Defendant (see Dkt. No. 34), requests that the status
conference     currently   scheduled     for   November   20,   2020   be
rescheduled. The conference shall be scheduled for Friday
January 22, 2021 at 1:00 p.m.
        All parties to this action consent to an exclusion of
time from the Speedy Trial Act until January 22, 2021.
        It is hereby ordered that time until January 22, 2021
shall    be   excluded   from   speedy    trial   calculations.    This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              17 November 2020
